Citation Nr: 1047904	
Decision Date: 12/27/10    Archive Date: 01/03/11

DOCKET NO.  07-12 759	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Medical Center in Canandaigua, New 
York



THE ISSUE

Entitlement to payment or reimbursement for unauthorized private 
emergency medical services provided from July 19, 2006, to July 
20, 2006.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
December 1970 to August 1973.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2006 decision by the Fee Processing 
Center at the Department of Veterans Affairs (VA) Medical Center 
(MC) in Canandaigua, New York.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of this appeal has been obtained.  

2.  The evidence demonstrates the Veteran has not exhausted 
without success all claims and remedies reasonably available to 
him against a third party for payment of unauthorized private 
emergency medical services provided from July 19, 2006, to July 
20, 2006.  


CONCLUSION OF LAW

VA reimbursement or payment of unauthorized private emergency 
medical services provided from July 19, 2006, to July 20, 2006, 
is not warranted.  38 U.S.C.A. § 1725 (West 2002 & Supp. 2009); 
38 C.F.R. § 17.1002 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (hereinafter "the Court") have been 
fulfilled by correspondence dated in November 2006.  That letter 
notified the Veteran of VA's responsibilities in obtaining 
information to assist in completing his claim and identified his 
duties in obtaining information and evidence to substantiate his 
claim.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson 
(Mayfield II), 20 Vet. App. 537 (2006).  The notice requirements 
pertinent to the issue on appeal have been met and all identified 
and authorized records relevant to the matter have been requested 
or obtained.  In correspondence dated in November 2006 the 
Veteran was notified that evidence was needed to substantiate his 
claim tending to show that he had no other recourse from his 
friend's homeowner's insurance policy.  This matter was addressed 
again and the issue on appeal was readjudicated in a February 
2007 statement of the case.  The Board finds that further 
attempts to obtain additional evidence would be futile.  There 
has been substantial compliance with all pertinent VA law and 
regulations and to move forward with the claim would not cause 
any prejudice to the appellant.

VA law provides that payment or reimbursement for emergency 
services for nonservice-connected conditions in non-VA facilities 
may be authorized under 38 U.S.C.A. § 1725 (West 2002 & Supp. 
2009) and 38 C.F.R. §§ 17.1000-1008 (2010).  To be eligible for 
reimbursement under this authority the Veteran has to satisfy all 
of the following conditions:

(a) The emergency services were provided in 
a hospital emergency department or a similar 
facility held out as providing emergency 
care to the public;

(b) The claim for payment or reimbursement 
for the initial evaluation and treatment is 
for a condition of such a nature that a 
prudent layperson would have reasonably 
expected that delay in seeking immediate 
medical attention would have been hazardous 
to life or health (this standard would be 
met if there were an emergency medical 
condition manifesting itself by acute 
symptoms of sufficient severity (including 
severe pain) that a prudent layperson who 
possesses an average knowledge of health and 
medicine could reasonably expect the absence 
of immediate medical attention to result in 
placing the health of the individual in 
serious jeopardy, serious impairment to 
bodily functions, or serious dysfunction of 
any bodily organ or part);

(c) A VA or other Federal facility/provider 
was not feasibly available and an attempt to 
use them before hand would not have been 
considered reasonable by a prudent layperson 
(as an example, these conditions would be 
met by evidence establishing that a veteran 
was brought to a hospital in an ambulance 
and the ambulance personnel determined that 
the nearest available appropriate level of 
care was at a non-VA medical center);

(d) The claim for payment or reimbursement 
for any medical care beyond the initial 
emergency evaluation and treatment is for a 
continued medical emergency of such a nature 
that the veteran could not have been safely 
transferred to a VA or other Federal 
facility.

(e) At the time the emergency treatment was 
furnished, the veteran was enrolled in the 
VA health care system and had received 
medical services under authority of 
38 U.S.C. Chapter 17 within the 24-month 
period preceding the furnishing of such 
emergency treatment;

(f) The veteran is financially liable to the 
provider of that emergency treatment for 
that treatment;

(g) The veteran has no coverage under a 
health-plan contract for payment or 
reimbursement, in whole or in part, for the 
emergency treatment (this condition cannot 
be met if the veteran has coverage under a 
health-plan contract but payment is barred 
because of a failure by the veteran or 
provider to comply with the provisions of 
that health-plan contract, e.g., failure to 
submit a bill or medical records within 
specified time limits, or failure to exhaust 
appeals of the denial of payment);

(h) If the condition for which the emergency 
treatment was furnished was caused by an 
accident or work-related injury, the 
claimant has exhausted without success all 
claims and remedies reasonably available to 
the veteran or provider against a third 
party for payment of such treatment; and the 
veteran has no contractual or legal recourse 
against a third party that could reasonably 
be pursued for the purpose of extinguishing, 
in whole or in part, the veteran's liability 
to the provider.

(i) The veteran is not eligible for 
reimbursement under 38 U.S.C. 1728 for the 
emergency treatment provided (38 U.S.C. § 
1728 authorizes VA payment or reimbursement 
for emergency treatment to a limited group 
of veterans, primarily those who receive 
emergency treatment for a service-connected 
disability).

38 C.F.R. § 17.1002 (2010).

In this case, private hospital records show that from July 19, 
2006, to July 20, 2006, the Veteran received treatment for 
injuries incurred while helping a friend cut down a tree.  A July 
19, 2006, X-ray examination report noted he sustained a fracture 
of the left ileopubic ramus when he fell off a tree.  VA records 
show the Veteran has established service connection for the 
residuals of a right hand laceration assigned a 10 percent 
disability rating and entitlement to nonservice-connected 
disability pension benefits.  In statements in support of his 
claim the Veteran asserted that he had no other health insurance 
and that the owner of the property where his injury was incurred 
refused to submit a claim to his homeowner's insurance carrier.  
In a statement received by VA in February 2007 the property owner 
stated that he had a very basic fire policy on the property that 
excluded coverage of all but invited guest.  It was noted that 
the Veteran had been allowed to enter his property to cut trees 
at his own risk.  

Based upon the available evidence, the Board finds that payment 
or reimbursement for unauthorized private emergency medical 
services provided from July 19, 2006, to July 20, 2006, must be 
denied.  The is no apparent dispute that the treatment at issue 
was provided by an emergency care provider for a condition of 
such a nature that a prudent layperson would have reasonably 
expected that delay in seeking immediate medical attention would 
have been hazardous to life or health.  There is also no apparent 
dispute that VA or other Federal facilities were feasibly 
available or that the Veteran was not enrolled in the VA health 
care system with medical services within the applicable 24-month 
period.  The evidence demonstrates, however, that the Veteran has 
not exhausted without success all claims and remedies reasonably 
available to him against a third party for payment of the 
treatment.  The Veteran is shown to have sustained injuries while 
engaged in an activity authorized by the property owner and the 
refusal of the property owner to submit a claim does not exhaust 
all remedies available to the Veteran.  The Board notes that the 
agency of original jurisdiction has repeatedly requested that the 
Veteran provide proof of recourse denial from the friend's 
homeowner's insurance.  As the Veteran does not meet all the 
criteria for VA payment, his appeal must be denied.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either event, 
or whether a preponderance of the evidence is against the claim 
in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).  The preponderance of the evidence in this case is against 
the Veteran's claim.
ORDER

Entitlement to payment or reimbursement for unauthorized private 
emergency medical services provided from July 19, 2006, to July 
20, 2006, is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


